Hornblower, C. J.
Leave to amend the declaration is granted on payment of costs. -If the defendant do not appear to the amended declaration, the costs of appearance and plea on the present one must be paid.
Ford, J.
The costs of the circuit should not be paid by the plaintiff, as the trial went oif for the convenience of the Court.
Ryerson, J.
I doubt the propriety of allowing experiments, by noticing causes at a late day of term. I concur in allowing the amendment, on payment of costs.

Motion withdrawn.